Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CRAIG R. JALBERT, in his capacity
as the Liquidation Trustee,

Plaintiff-Appellant,
20-cv-8022 (JSR)

-Vq-
OPINION AND ORDER

 

IRINA GRYAZNOVA,

Defendant-Appellee.

JED S. RAKOFF, U.S.D.d.

Plaintiff-appellant Craig R. Jalbert, Liquidation Trustee of
Chapter 11 debtor BICOM NY, LLC, here appeals from a decision of
Bankruptcy Judge Michael E. Wiles, granting summary judgment in
favor of defendant-appellee Irina Gryaznova. In June 2016, without
the knowledge or permission of Gryaznova, one of BICOM’s owners
rerouted $1 million of BICOM’s funds into a bank account associated
with Gryaznova. Just two days later, with Gryaznova still entirely
unaware of the transfer, the owner withdrew the funds and directed
them elsewhere, “with actual intent to hinder, delay, or defraud”
BICOM’s creditor, JPMorgan Chase. 11 U.S.C. § 548(a) (1) (A). But
the liability of the BICOM owner aside, the Trustee claims that
even the furtive passage of the million dollars through Gryaznova’s

bank account makes her the “initial transferee” of this misapplied
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 2 of 14

money, rendering her liable to pay $1 million to BICOM’s estate.
See 11 U.S.C. § 550(a) (1). This Court disagrees, and, accordingly,
affirms the bankruptcy court’s order granting summary judgment in
Gryaznova’s favor.

The facts of this case are not materially in dispute. In 2008,
defendant-appellee Irina Gryaznova and her partner Alexander Boyko
visited Florida from their native Russia and decided to pursue

permanent residency in the United States. See Jalbert v. Gryaznova

 

(In re BICOM NY, LLC), 619 B.R. 795, 796 (S.D.N.Y. 2020). Gryaznova

 

applied for residency through the EB-5 program, a visa available
to foreign investors seeking to create jobs in the United States.
Id.

Among other conditions, the EB-5 program required Gryaznova
to open a U.S. bank account and maintain a minimum balance of
$10,000 therein. Id. But Gryaznova believed (rightly or not) that
she could not open a U.S. bank account on her own because she
lacked a U.S. Social Security number. Id. She thus came to an
arrangement with a friend named Veniamin Nilva (who already lived
in the United States) under which she and Nilva would open a joint
bank account under both of their names. Id. Gryaznova would have
signatory authority for the account, but the monthly statements
would be mailed to Nilva’s Florida address. Id. The two further

agreed that “only Ms. Gryaznova’s money was to be kept in the

account.” Id.
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 3 of 14

Nilva and Gryaznova then opened such an account, and their
arrangement apparently held for several years. Thus, on the eve of
the events giving rise to this lawsuit, the only balance in the
account was the $10,000 required for Gryaznova’s visa plus a
nominal amount of interest. See App. to Appellant’s Br. at A-36,
ECF No. 3-1.

By 2016, Nilva had become a managing member of two entities
-- BICOM, NY LLC and Kings Automotive Holding LLC -- that owned
various car dealerships. BICOM, 619 B.R. at 796. (Boyko was a
“silent partner” of those companies. App. to Appellant’s Br. at A-
44.)

That year, in response to “cash flow issues” at Kings
Automotive, Nilva and another business partner decided to transfer
$1 million from BICOM to Kings Automotive. Id. at A-45. But their
plan faced an obstacle: JPMorgan Chase, BICOM’s lender, required
BICOM to report all transfers out of the company so that the lender
could ensure that such transfers were made in the ordinary course
of business. BICOM, 619 B.R. at 796. And since the contemplated
transfer from BICOM to Kings Automotive was decidedly not in the
ordinary course of business, Nilva knew that Chase would forbid
it. See id. at 796-97. Thus, to evade Chase’s scrutiny, Nilva
sought to transfer the funds from a separate bank account held in

BICOM’s name at Wells Fargo. See id.
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 4 of 14

However, a direct transfer from BICOM’s Wells Fargo account
to Kings Automotive’s bank account (held at Chase) apparently
risked alerting Chase to the existence of the Wells Fargo account,
the existence of which was itself a breach of BICOM’s financing
agreement with Chase. See id. Thus, to effect the transfer of tne
million dollars from BICOM to Kings Automotive “while disguising
the source of the funds,” Nilva routed the funds through the joint
bank account that he had opened with Gryaznova. Id. at 797. On
June 20, 2016, without Gryaznova’s knowledge, Nilva wrote a check
for $1 million, payable to Irina Gryaznova, drawing on BICOM’s
Wells Fargo account. Nilva then endorsed the back of the check --
writing Irina Gryaznova’s name with his own hand -- and deposited
it into the joint account. Id.; see App. to Appellant’s Br. at A-
39. “Simultaneously,” Nilva wrote a second check for $1 million,
this one drawing on the joint account and payable to Kings
Automotive. BICOM, 619 B.R. at 797. Nilva then deposited that check
into Kings Automotive’s account. Id.

The relevant monthly statement for the joint account, entered
into the evidentiary record before the bankruptcy court, shows
that the first check was deposited on June 20, and that the second
check cleared on June 22. App. to Appellant’s Br. at A-36. Thus,
during that two-day period, the million-dollar sum would have
appeared in the joint account as a liquid balance, and Gryaznova

could theoretically have withdrawn and spent it. But there is no
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 5 of 14

dispute that Gryaznova was completely unaware of these funds at
the time. BICOM, 619 B.R. at 797. Nor is there any suggestion that
she kept or used the money. Id. Instead, Nilva simply transferred
all of it to Kings Automotive on June 22. Id.

Not long after these events, BICOM filed for bankruptcy, and
plaintiff-appellant Craig R. Jalbert was appointed liquidation
trustee. In 2019, Jalbert brought this adversarial proceeding to
recover the million dollars as a fraudulent transfer and to hold
Gryaznova liable for that sum as the “initial transferee” of the
funds. 11 U.S.C. §§ 548(a) (1) (A), 550(a) (1). The bankruptcy court
granted summary judgment in Gryaznova’s favor, and Jalbert

appealed. Reviewing the bankruptcy court’s decision de novo, see

Hanover Direct, Inc. v. T.R. Acquisition Corp. (In re T.R.

 

Acquisition Corp.), 309 B.R. 830, 835 (S.D.N.Y. 2003), this Court

 

now affirms.

The Bankruptcy Code grants the trustee of a debtor’s estate
broad powers to recover, for the benefit of the estate, certain
categories of payments made by the debtor within specified periods
of time before the filing of the petition. Among those payments

Nv

are “fraudulent transfers,” defined (as relevant here) as any

f

transfer .. . of an interest of the debtor in property,” made
within two years of the filing of the petition, “with actual intent

to hinder, delay, or defraud” a creditor. 11 U.S.C. § 548(a) (1) (A).

There is no dispute here that the payment of $1 million from BICOM
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 6 of 14

to Kings Automotive was a fraudulent transfer under this
definition, because BICOM’s owners acted with the actual intent to
defraud JPMorgan Chase by structuring the transfer so as to deceive
Chase as to the source of the funds, and because the payment
occurred within the relevant two-year window.

The only question in this lawsuit, therefore, is whether
Gryaznova is liable to pay these funds to BICOM’s estate, even
though she did not manage or have a role in BICOM, had no knowledge
of the payment of the million dollars to Kings, and kept none of
the money for herself. Her only mistake was to have opened the
joint account with Nilva nearly a decade earlier; but even in doing
so, she agreed with Nilva that “only [her] money was to be kept in
the account,” BICOM, 619 B.R. at 796.

The Trustee contends, however, that the law still subjects
Gryaznova to liability. Section 550(a) (1) of the Bankruptcy Code
provides that the “initial transferee” of a fraudulent transfer is
liable to the debtor’s estate when the trustee avoids such a
transaction. The Code further provides that the initial
transferee, unlike any subsequent transferee thereafter, is
strictly liable; that is, she is liable even if she received the

funds “in good faith, and without knowledge of the voidability of

the transfer avoided.” See 11 U.S.C. § 550(a)-(b); Carroll v. Tese-

Milner (In re Red Dot Scenic, Inc.), 351 F.3d 57, 58 (2d Cir. 2003)

 

(per curiam).

FNP TR BERR, et
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 7 of 14

The question thus arises whether Gryaznova was the initial
transferee of the million dollars that Nilva transferred from
BICOM. The Code does not define the words “initial transferee,”
but the Second Circuit in order to avoid the results that would
obtain from giving the term too narrowly literal a meaning, has
drawn a distinction between an initial transferee and a “mere
conduit” through whom the money passes on its way to an ultimate

transferee. See Christy v. Alexander & Alexander of N.Y. Inc. (in

 

re Finley, Kumble, Wagner, Heine, Underberg, Manley, Myerson &

 

Casey), 130 F.3d 52, 57 (2d Cir. 1997); see also Bonded Financial

 

Servs., Inc. v. Eur. Am. Bank, 838 F.2d 890, 894 (7th Cir. 1988)

 

( “‘Transferee’ is not a self-defining term; it must mean something
different from ‘possessor’ or ‘holder’ or ‘agent’”). “The

“ar

statutory term is ‘transferee’ — not ‘recipient.’ Finley, 130
F.3d at 56. This means that the initial transferee -- the party
who is strictly liable under § 550(a) (1) -- will not necessarily
be “the first entity to touch the disputed funds.” Id. Nor is
this approach limited to the Second Circuit. “Every Court of
Appeals to consider this issue has squarely rejected a test that
equates mere receipt with liability.” Id. at 57.

To distinguish between an initial transferee and a mere
conduit, various circuits, including the Second Circuit, employ
the “dominion and control” test. Id. at 57-58. As the Seventh

Circuit originally put it, “the minimum requirement of status as

 

 
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 8 of 14

a ‘transferee’ is dominion over the money or other asset, the right
to put the money to one’s own purposes.” Bonded Financial, 838
F.2d at 893 (quoted with approval in Finley, 130 F.3d at 57).
Still, the Trustee argues that Gryaznova should be deemed the
initial transferee even under this standard, since she did
theoretically have “the right to put the money to [her] own
purposes” during the period between June 20 (when Nilva deposited
the funds) and June 22 (when Nilva’s withdrawal cleared).

But the dominion and control test does not call for the
extremely formalistic application that the Trustee here urges. The
doctrine has its roots in equity, and it thus requires this Court
to consider notions of fairness and practicality. Before the advent
of the modern form of this doctrine, bankruptcy courts often did
automatically treat the first recipient of fraudulently
transferred funds as the “initial transferee,” even if that
recipient was a mere courier or conduit for the funds. Finley, 130
F.3d at 56. These courts would “then look to the exercise of their
equitable powers to excuse innocent and = casual ‘initial
transferees’ from responsibility under § 550(a).” Id. After
Finley, bankruptcy courts now essentially reverse the order of
those steps, exercising some discretion in defining the initial

transferee but then holding that whoever then remains an initial

transferee is strictly liable. See, e.g., In re Moskowitz, 85 B.R.

 

8, 10-11 (E.D.N.Y. 1988) (collecting cases in which courts “refused

SD ROSATI ME THEE ROE Be, BRE Ea osu BE “Eau berg 4-09 Me SUliAN “ORLSOA HE RAC oe
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 9 of 14

tO characterize parties facilitating certain commercial
transactions or payments as initial transferees”). The current
approach is more faithful to the text of § 550(a), but its purpose
is indistinguishable from that of the previous iteration of the
doctrine: to excuse “innocent and casual” entities from
potentially “great and unimagined liability” for a fraudulent
transfer. Finley, 130 F.3d at 56. This history informs the Court’s
application of the doctrine here.

Moreover, in describing the dominion and control standard,
various courts of appeals have confirmed that the search for formal
legal rights must be tempered with a dose of reality. As noted
above, the Second and Seventh Circuits have described dominion and
control as “minimum requirement of status as a ‘transferee,’” thus
confirming that the technical right to use the disputed funds is
not, in every circumstance, sufficient to confer liability under
§ 550(a) (1). Finley, 130 F.3d at 57 (emphasis added); accord Bonded
Financial, 838 F.2d at 893. The Ninth Circuit, where the law is
similar, has framed the concept of dominion as “legal title to

[the funds] and the ability to use them,” a description that

 

seemingly invites lower courts to consider both formalistic and
practical criteria in their application of this case law.

Universal Serv. Admin. Co. v. Post-Confirmation Comm. of Unsecured

 

Creditors of Incomnet Commc’ns Corp. (In re Incomnet Inc.), 463

 

F.3d 1064, 1071 (9th Cir. 2006) (emphasis added); see also Bear,
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 10 of 14

Stearns Sec. Corp. v. Gredd (In re Manhattan Inv. Fund Ltd.), 397

 

B.R. 1, 15-16 (S.D.N.Y. 2017) (quoting Incomnet with approval).
And both the Eighth and Ninth Circuits have expressed skepticism
that a more formulaic standard is satisfied where a purported
transferee is “completely unaware of the existence of [the] funds”

that a trustee seeks to recover. Walsh v. Townsquare Assocs. (in

 

re Montross), 209 B.R 943, 949 (9th Cir. 1997); see also Luker v.

 

Reeves (In re Reeves), 65 F.3d 670, 675-76 (8th Cir. 1995).

 

In the circumstances presented here, then, “dominion and
control” for Gryaznova would have meant not only the legal right
to withdraw and use the funds that Nilva had deposited into the
joint account, but also with a realistic opportunity to do so. It
is clear that Gryaznova had no such opportunity. The funds were
present in the joint account for only two days before they were
redirected in their entirety to Kings Automotive; Gryaznova had
absolutely no knowledge of the deposit and withdrawal of these
funds, which were carried out solely by Nilva and without
Gryaznova’s permission; and, further, Gryaznova had no reason to
suspect that Nilva would utilize the joint account in this manner,

“

given that the two had previously agreed that “only Ms. Gryaznova’s
money was to be kept in the account.” BICOM, 619 B.R. at 796; see
id. at 796-97. Thus, because Gryaznova did not in any real sense

exercise dominion and control over the money that passed through

her account, she was not the “initial transferee” of these funds.

10
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 11 of 14

11 U.S.C. § 550(a). Instead, the joint account merely served as a
conduit through which these funds passed during their transfer to
Kings Automotive.

The Trustee argues that it is irrelevant to this analysis
that Gryaznova received no benefit from the funds in the joint
account, that she did not know that the funds were in the joint
account, that Nilva deposited and withdrew the funds to hide them
from Chase, and that Kings Automotive was the intended ultimate
transferee of the funds. See Appellant’s Br. at 16-20, ECF No. 3.
The Court disagrees. Though none of these facts is dispositive on
its own, their cumulative effect, as the bankruptcy court aptly
wrote, is that “the Trustee’s approach . . . pushes legal fictions
to extremes.”! BICOM, 619 B.R. at 799.

Among these factors, the Court places particular weight on
Gryaznova’s total unawareness of Nilva’s activities with respect
to the joint bank account. Though it is possible to imagine a case
where this fact would not be sufficient to avoid initial transferee
status, it is nonetheless highly suggestive here that Gryaznova

(via the joint account) is more properly regarded as a conduit

 

1 Concededly, it is clear from the statutory language that the
Court may not base its conclusion solely on the fact that Gryaznova
received no benefit from the transfer. See 11 U.S.C. § 550 (a) (1)
& (b) (holding strictly liable not only the initial transferee of
an avoided transfer but also, separately, “the entity for whose
benefit such transfer was made). But the Court expressly does not
base its decision on just this fact.

11
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 12 of 14

than a transferee. At the very least, as the bankruptcy court
reasoned, Gryaznova’s innocent mindset distinguishes this case
from the all-too-common fraudulent conveyance scenario where an
insolvent debtor tries to stiff his creditors by transferring funds
to a family member or friend to disburse at the debtor’s direction.
See BICOM, 619 B.R. at 800-01 (citing cases). Those recipients,
like Gryaznova, might fairly argue that they themselves received
no pecuniary benefit from the debtor’s funds. But unlike Gryaznova,
those recipients knowingly participated in their respective
debtors’ schemes.

For his contention that Gryaznova’s ignorance of Nilva’s

scheme is irrelevant to her liability, the Trustee primarily relies

 

on Nisselson v. Salim (In re Big Apple Volkswagen, LLC), Adv. Proc.
No. 11-2251 (JLG), 2016 WL 1069303 (Bankr. S.D.N.Y. Mar. 17, 2016).
But that case is distinguishable. The trustee there sought to avoid
two payments that the debtor had made to a bank account in his
mother’s name. Id. at *1. The trustee further sought to hold the
mother liable as the initial transferee. Id. The mother argued in
her defense that she was not aware of that bank account or the
transfers and that the bank account was managed by another of her
sons. Id. at *12. But the bankruptcy court rejected that contention
on factual grounds, and for good reason: the money transferred to
the account was used to pay off the mortgage on the mother’s house,

and the house was subsequently conveyed, free and clear, to the

12
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 13 of 14

debtor’s father. Id. at *4, 12. Those benefits gave rise to an
obvious inference of knowledge on the: part of the mother, an
inference which is not possible here.

Nor does the strict liability provision of § 550(a)-(b)
compel the result that the Trustee seeks. The statute holds the
initial transferee of an avoided transfer strictly liable to the
trustee. See § 550(a)-(b); Red Dot Scenic, 351 F.3d at 58. But it
does not follow that a party’s knowledge -- not just of the
voidability of the transfer but of the transfer itself -- cannot
be relevant to the question of whether that party is an initial
transferee in the first place.

In the end, the Trustee’s argument has merit only if one takes

the most formalistic view of the law: if Gryaznova had somehow

known to walk into her bank branch on June 21, 2016, she might, in

 

2 And to the extent that the bankruptcy court in Big Apple
Volkswagen would have held the mother liable even if she had no
knowledge of the transfers, see id. at *13, 15-18, the instant
case is still distinguishable on the ground that Gryaznova had no
knowledge and received no benefits.

 

13

 

 

 

 

 

 

 
Case 1:20-cv-08022-JSR Document 7 Filed 07/26/21 Page 14 of 14

theory, have walked out a millionaire. But the utter
implausibility of this scenario, in light of the other undisputed
facts in the record, demonstrates that she did not in any realistic
sense exercise dominion and control over the transferred funds.
For the foregoing reasons, the bankruptcy court’s order granting
summary judgment in favor of Irina Gryaznova is hereby affirmed.

SO ORDERED.

Dated: New York, NY
July 4%, 2021

 

 

3 As the bankruptcy court noted, even this view is not without
complication. See BICOM, 619 B.R. at 799. By June 21, Nilva had
already deposited the second check transferring the money out of
the joint account and into the Kings Automotive account, but that
check had not yet cleared. If Gryaznova had withdrawn all the money
from the joint account that day, then Nilva’s second check would
have bounced. The facts here thus bear some resemblance to those
in Finley itself, where the Second Circuit found an insurance
broker to be a mere conduit for funds that he was contractually
obligated to convey to an insurance provider. See 130 F.2d at 59.
The Trustee seeks to distinguish Finley on the ground that
Gryaznova, unlike the insurance broker, was not herself obligated
to convey the funds to Kings Automotive. Appellant’s Br. at 12-
14. But the Court need not reach this argument because, in the
Court’s view, the analysis does not turn on Gryaznova’s personal
contractual obligation to divest herself of the contested funds.

14
